Per Curiam.
Relator, a prisoner in the Indiana State Prison, filed this action seeking a writ of mandate against the.Criminal Court of Lake County and the Judge thereof, requiring that his petition for writ of habeas corpus filed in said Court on December 23, 1957, be set for hearing.
This Court judicially knows that the Indiana State Prison is located in LaPorte County, Indiana, where exclusive jurisdiction to issue writs of habeas corpus on application of prisoners in the Indiana State Prison lies. Acts 1881 (Spec. Sess.), ch. 38, §780, p. 240, being §3-1905, Burns’ 1946 Replacement; Murphy v. Daly (1934), 206 Ind. 179, 185, 188 N. E. 769. Hence, the Criminal Court of Lake County has no jurisdiction to entertain a petition for writ of habeas corpus by a prisoner confined in the Indiana State Prison. Petillo v. State (1955), 234 Ind. 385, 126 N. E. 2d 895 (Cert. denied, 350 U. S. 918).
Acts 1955, ch. 253, §1, p. 647, being §3-2201, Burns’ 1946 Replacement (Cum. Supp.) provides, in part, as follows:
“Such writs of mandate may issue out of the Supreme Court to the circuit, superior, criminal, probate, juvenile, conservancy district or municipal courts of this state, respectively, compelling the performance of any duty enjoined by law upon such circuit, superior, criminal, ..probate, juvenile,, conservancy district or municipal courts respectively, '. .’
This Court has no jurisdiction to compel the Criminal Court of Lake County, or the Judge thereof, to hear a matter over which it has no jurisdiction. ...
Petition dismissed.
Note.—Reported in 149 N. E. 2d 694.